TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 3, 2014



                                      NO. 03-13-00786-CR


                                 Gilbert Hernandez, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court. Appellant has filed

a motion to dismiss the appeal. The Court grants the motion and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.